Citation Nr: 0910785	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  06-30 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for Meniere's syndrome, to 
include as secondary to a service-connected hearing loss and 
tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from  September 1966 to 
September 1970.

This matter initially came before the Board of Veterans 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO) in St. Petersburg, Florida.  The 
case was subsequently transferred to the RO in Winston-Salem, 
North Carolina.

This case was previously remanded by the Board in June, 2008.  
At that time, it was noted that the Veteran had not been 
issued a Statement of the Case (SOC) regarding his claim for 
total disability by reason of individual unemployability 
(TDIU).  In December 2008, a SOC was issued.  The Veteran 
failed to timely file a substantive appeal.  Therefore, the 
Veteran's claim for TDIU is not within the jurisdiction of 
the Board and will not be further addressed herein.  See 38 
C.F.R. § 20.202, 20.302(b).


FINDING OF FACT

The Veteran's diagnosed Meniere's syndrome was not shown to 
have occurred in service, or as a result of a disease or 
injury that occurred in service, nor was it shown to have 
been caused or permanently made worse by a service connected 
disability.


CONCLUSION OF LAW

The Veteran's Meniere's syndrome is not incurred in or 
aggravated by service, nor is it proximately due to, the 
result of, or aggravated by a service connected disability.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

Here, the above cited notice requirements were satisfied by a 
July 2004 letter sent to the Veteran by the RO.  In this 
letter, issued prior to the rating decision, the RO informed 
the Veteran of its duty to assist him in substantiating his 
claims under the VCAA and the effect of this duty upon his 
claims, as well as what information and evidence must be 
submitted by the Veteran.  A second letter dated in June 2005 
also provided notice of the requirements for service 
connection on a secondary basis, and the Veteran's claim was 
subsequently readjudicated in a SOC dated July 2006.  

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), in which the Court held that VCAA 
notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective dates for the award of 
benefits will be assigned if service connection is awarded.  
Id at 486.  A letter dated March 2006 adequately informed the 
Veteran how VA assigns a disability rating and an effective 
date, and his claim was subsequently readjudicated in the 
aforementioned July 2006 SOC, thus satisfying the 
requirements of Dingess.  In any event, any error in 
providing such notice is harmless in this case insofar as 
service connection is denied, hence no rating or effective 
date will be assigned with respect to this claimed condition.  

We therefore conclude that appropriate notice has been given 
in this case.  

VA also must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records, 
service treatment records, and the Veteran's statements.  A 
hearing before a Decision Review Officer was held at which 
the Veteran testified.  A VA examination was also provided in 
connection with this claim.  

The Board notes that, in its prior decision dated June 25, 
2008, which remanded this case to the RO for additional 
action and development, the Board determined that a new 
examination was required in order to address the possibility 
that the Veteran's Meniere's disease was aggravated by his 
service-connected tinnitus.  An examination was scheduled, 
and the Veteran was notified thereof.  However, the Veteran 
failed to attend his examination.  The Veteran did not 
provide any excuse for his failure to attend his examination.  
In a statement dated in February 2009, the Veteran's 
representative conceded that letter notifying of the date and 
time of the examination was properly addressed to the 
Veteran, and stated that the reason for the Veteran's failure 
to attend his examination was unknown.  The Board observes 
that the duty to assist is not a one way street. Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  38 C.F.R. § 3.655 
provides that if a Veteran fails to attend an examination or 
re-examination without good cause, in the case of an original 
claim, the claim will be decided based on the evidence of 
record, otherwise the claim will be denied.  The Board 
therefore finds that the VA satisfied its duty to assist. 

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge if all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence 
or, in certain circumstances, lay evidence of an in-service 
occurrence or aggravation of a disease or injury, and medical 
evidence establishing a nexus between the in-service disease 
or injury and the current disability.  See, e.g., Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The requirement that a 
current disability exist is satisfied if the claimant had a 
disability at the time his claim for VA disability 
compensation was filed or during the pendency of the claim.  
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Service connection may be granted on a secondary basis where 
a disability is proximately due to, or the result of, a 
service connected disability.  38 C.F.R. § 3.310(a).  
Additionally, any increase in severity of a non-service 
connected disease or injury that is proximately due to, or 
the result of, a service connected disability, will be 
service connected.  38 C.F.R. § 3.310(b); see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

In this case, the Veteran claims that his Meniere's disease 
is related to his service connected tinnitus and hearing 
loss.

The Veteran's service treatment records do not show any 
diagnosis of, or treatment for, Meniere's disease or vertigo.  

At an April 2006 hearing before a decision review officer 
(DRO), the Veteran stated that he was diagnosed with 
Meniere's disease by a physician from the VA medical facility 
in Bay Pines.  The Veteran stated that he sought treatment 
for vertigo approximately one and a half years before 
Meniere's syndrome was diagnosed but that it took this length 
of time to establish a diagnosis for his symptoms.  At the 
hearing, that Veteran stated that his doctors told him that 
they did not know what caused his Meniere's syndrome.  He 
also stated that he believed that his Meniere's disease was a 
result of the same problem with his ears that resulted in his 
hearing loss and tinnitus.

A VA treatment record dated in January 2003 states that the 
Veteran complained of episodic dizzy spells, with onset 
approximately one to one and one half years previously, 
hearing loss with onset approximately two years previously, 
stable tinnitus with onset approximately two years 
previously, and associated tinnitus with onset described as 
following exposure to flight line noise before 1970 and 
recreational use of power tools.  The audiologist's 
impression at that time was that the results of an 
examination of the Veteran were consistent with cochlear and 
middle ear involvement, with the initial cochlear insult as 
likely as not related to military noise exposure.  Further, 
the cochlear injury was probably exacerbated by chronic 
middle ear infections, the aging process, and the Veteran's 
other medical problems.  Follow up was recommended to rule 
out retrocochlear disease or a progressive disorder.  

VA treatment records show that, thereafter, the Veteran 
continued to complain of episodic vertigo, eventually leading 
to a diagnosis of Meniere's syndrome in July 2004.  At that 
time, the Veteran's physician related that the Veteran had a 
three year history of recurrent vertigo, as a result of which 
extensive diagnostic studies were performed all of which were 
negative.  The Veteran's VA medical records further indicate 
that the Veteran continued to experience episodic vertigo 
despite treatment.  An August 2007 treatment record noted 
that the Veteran's symptoms and objective findings were 
supportive of a meneriform situation, although the clinical 
picture was not classic, and stated that historical features 
suggested a possible original etiology of viral 
labyrinthitis.  None of the of Veteran's VA treatment records 
indicate that the Veteran's Meniere's syndrome was caused by 
a disease or event that occurred during his military service.  
The more recent records were obtained subsequent to the 
aforementioned remand.

Previously, the Veteran was examined by VA in September 2004 
in connection with his claim.  At that time, the Veteran 
reported that he had been diagnosed with Meniere's syndrome 
in the left ear approximately two months previously.  The 
Veteran reported hearing loss two years previously, and 
tinnitus since the late 1970s to 1980.  In his report, the 
examiner concluded that the Veteran's hearing loss and 
tinnitus were as likely as not associated with military noise 
exposure, however, the contribution of the Meniere's disease 
in the left ear could not be determined.  

The Veteran was examined again in January 2006.  The examiner 
was specifically requested to address the relationship 
between the Veteran's Meniere's syndrome and his service-
connected tinnitus.  The examining audiologist opined that it 
was less likely than not that the Veteran's Meniere's 
syndrome was a result of his service-connected tinnitus.  The 
audiologist stated that his conclusion was based upon the 
length of time between the Veteran's military service and the 
onset of his Meniere's syndrome.  The examiner also stated 
that "[t]here is no medical evidence that Meniere's syndrome 
is secondary to tinnitus." 

The Veteran was also examined by a physician's assistant in 
an undated exam.  The report of examination states that the 
exam was performed for VA compensation and pension purposes.  
The report stated that the Veteran reported hearing loss 
since approximately 2000, and chronic tinnitus since the 
1970s.  The Veteran reported experiencing episodes of vertigo 
since 2001.  The examiner reviewed the Veteran's history and 
concluded that it was less likely than not that the Veteran's 
Meniere's syndrome was secondary to his service connected 
hearing loss. 

There is no medical evidence that the Veteran's Meniere's 
syndrome was caused or aggravated by any disease or injury 
that occurred during the Veteran's service, nor is there any 
medical evidence that it was caused or aggravated by any of 
the Veteran's service connected ear disabilities.  Although 
an audiologist who examined the Veteran in January 2003 did 
conclude that the Veteran's symptoms were consistent with an 
initial cochlear insult due to exposure to military noise, 
this was prior to the diagnosis of Meniere's syndrome 
approximately one and one half years later.  This opinion was 
not supported by the later tests and examinations.  There is 
no medical opinion of record that the Veteran's Meniere's 
syndrome resulted from in-service acoustic trauma, or any 
other in-service disease or event.  There is no medical 
opinion of record indicating that the Veteran's Meniere's 
syndrome was caused or aggravated by the service-connected 
tinnitus or hearing loss.  The January 2006 examination 
specifically stated that there is no medical evidence that 
Meniere's syndrome is caused by tinnitus, and the examiner 
concluded that it was less likely than not that the Veteran's 
Meniere's syndrome was due to his tinnitus.  The undated 
examination by a physician's assistant specifically stated 
that it was less likely than not that the Veteran's Meniere's 
syndrome was secondary to his hearing loss.  

Although the Veteran testified at the DRO hearing that he 
believes his hearing loss, tinnitus, and Menier's syndrome 
are all part of the same process, arising out of exposure to 
military noise, there is no evidence that the Veteran has the 
requisite education, training, or credentials to render an 
expert opinion as to the etiology of any medical condition.  
See, e.g. Wallin v. West, 11 Vet. App. 509, 514 (1998).  See 
also, e.g., Espiritu v. Derwinski,  2 Vet. App. 492, 494-495 
(1992). 

Given the above, the Board finds that service connection is 
not warranted.  The Board emphasizes that the Veteran was 
given the opportunity to be re-examined in support of his 
claim, but he failed to attend the examination.  The record 
as it now stands fails to show any causal relationship 
between either the service-connected tinnitus or hearing loss 
and the Veteran's subsequently diagnosed Meniere's syndrome.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.




ORDER

Service connection for Menier's syndrome, to include as 
secondary to a service-connected hearing loss or tinnitus is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


